Case 2:20-cv-05312-CMR Document15 Filed 02/11/21 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, AS TRUSTEE FOR THE

BENEFIT OF THE REGISTERED HOLDERS OF

BANK OF AMERICA MERRILL LYNCH TRUST -

2017-BNK3, COMMERCIAL MORTGAGE PASS- CIVIL ACTION

THROUGH CERTIFICATES, SERIES 2017-BNK3, °

‘ NO. 2:20-CV-05312-CMR
Plaintiff,

V.

SHREE SAI SIDDHI KING OF PRUSSIA, LLC

Defendant.

 

FIFTH STIPULATION EXTENDING TIME FOR DEFENDANT
SHREE SAI SIDDHI KING OF PRUSSIA, LLC TO RESPOND TO COMPLAINT AND
PLAINTIFF’S MOTION FOR APPOINTMENT OF RECEIVER
Plaintiff Wilmington Trust, National Association, as Trustee for the Benefit of the

Registered Holders of Bank of America Merrill Lynch Commercial Mortgage Trust 2017-BNK3,
Commercial Mortgage Pass-Through Certificates, Series 2017-BNK3 ("Plaintiff") and defendant
Shree Sai Siddhi King of Prussia, LLC ("Defendant") hereby stipulate and agree that the time for
Defendant to respond to Plaintiff's Complaint and Plaintiff's Motion for Appointment of Receiver
shall be extended up to and including Friday, February 19, 2021.
Dated: February 10, 2021

 

 

BALLARD SPAHR LLP KLEHR HARRISON
HARVEY BRANZBURG LLP

/s/ Raymond A. Quaglia /s/ Robert P. Johns IIT
Raymond A. Quaglia (PA ID No. 63146) Francis M. Correll Jr. (PA ID No. 51076)
Rachel H. Broder (PA ID No. 322742) Robert P. Johns III (PA ID No. 209289)
1735 Market Street, 51 Floor 1835 Market Street, Suite 1400
Philadelphia, PA 19103 Philadelphia, PA 19103
215-665-8500 (215) 569-2700
quaglia@ballardspahr.com fcorrell@klehr.com
broderr@ballardspahr.com rjohns@klehr.com
Attorneys for Plaintiff Attorneys for Defendant

SO ORDERED:

/s/ Cynthia M. Rufe

 

CYNTHIA M. RUFE, U-S.D.J.
